On Petition for Rehearing.
PER CURIAM.
The evidence at the trial failed, in our opinion, to show that the plaintiff had ever lost its possession as tenant under the leases. The justification attempted by the defendant of its entry to terminate the lease was based upon an alleged neglect and omission on the plaintiff’s part to keep its agreement in the lease that “its exhibition” should be “continuous while the weather of each year permits.” The defendant relied for that purpose upon evidence that no exhibition was maintained during part of 1898 while the weather did permit, and upon a claim that it was entitled to rely upon statements to that effect of Wallace E. Hyde, as “manager”’ of the exhibition. No claim appears to have been made at the trial that the entry was justifiable because, for want of possession in the plaintiff, no exhibition maintained, whatever the weather, could have been its exhibition.
But the defendant is in error in assuming that what is said in our opinion as to the inconsistency of its contentions was the controlling reason for overruling its exception to the ruling óf the trial judge upon the question of possession. Even if we should accept the contention that there is no such inconsistency, this would not affect our opinion that the plaintiff entered into possession under the lease, and that there could be inferred from the evidence offered by the defendant no substantial change of affairs in this respect from the time of making the lease to the defendant’s entry on May 24, 1898.
The defendant cannot now say that the excluded certificate from the Illinois Secretary of State might have been followed and supplemented by further evidence tending to disprove the plaintiff’s corporate existence, in view of the fact that the -record shows no offer of any such evidence at the time, and no suggestion of a desire to offer any.
The petition for rehearing is therefore denied.